UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 33-19309 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BIG LOTS SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BIG LOTS, INC. 300 Phillipi Road, P.O. Box 28512
